Citation Nr: 1217516	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  06-15 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a claimed bilateral foot disorder.  

2.  Entitlement to service connection for a claimed left knee disorder.  

3.  Entitlement to service connection for a claimed hiatal hernia.  

4.  Entitlement to service connection for the claimed residuals of a pilonidal cyst.  

5.  Entitlement to service connection for the claimed residuals of a cholecystectomy.  

6.  Entitlement to service connection for a claimed right shoulder disorder.  

7.  Entitlement to service connection for claimed hypertension.   

8.  Entitlement to service connection for a claimed heart disorder.  

9.  Entitlement to service connection for claimed asthma.  

10.  Entitlement to service connection for a claimed innocently acquired psychiatric disorder, to include bipolar disorder, dysthymic disorder, major depressive disorder, and posttraumatic stress disorder (PTSD).  



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The Veteran served on an initial period of active duty for training from August 1980 to March 1981.  She also had extensive service with the Army Reserve.  

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from February and a September 2004 rating decision by the RO.  

The Board remanded the case to the RO via the Appeals Management Center (AMC), in Washington, DC for additional development of the record in August 2010.  

Of preliminary importance, in Clemons v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a veteran's claim for PTSD was not limited only to the his lay diagnosis, but rather included any mental disability that could "reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  23 Vet.App. at 5 (2009).  

However, a different result is reached when the evidence supports the service connection of a disability, but there is no indication the claimant was seeking benefits for that disability or the symptoms he was experiencing that are associated with that disability.  Clemons, 23 Vet.App. at 7 (citing Brannon v. West, 12 Vet. App. 32, 35 (1998) ("The mere presence of the essential requirements of any claim, whether formal or informal, are (medical evidence does not establish an intent on the part of the veteran to seek ... service connection")).  

1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  

In this case, the Veteran has made clear her intent to seek benefits for an innocently acquired psychiatric disorder, including bipolar disorder and major depressive disorder, as evidenced by various lay statements submitted by her, discussing her bipolar disorder, major depressive disorder and PTSD symptoms.  

Hence, in light of Clemons, and based on the medical evidence of record, the Board has characterized the Veteran's claim as that of service connection for an acquired psychiatric disorder, to include bipolar disorder, dysthymic disorder and major depressive disorder.  

The issues of service connection for an hiatal hernia, a pilondial cyst, the residuals of a cholecystectomy, a right shoulder disorder, hypertension, a heart disorder, for asthma, and an innocently acquired psychiatric disorder, to include bipolar disorder, dysthymic disorder, major depressive disorder and PTSD are addressed are being remanded to the RO via AMC.  


FINDINGS OF FACT

1.  The Veteran performed ACDUTRA from August 1980 to March 1981; and had confirmed periods of ACDUTRA including from June 17, 1984 to June 30, 1984; from June 23, 1985 to July 6, 1985; from June 12, 1986 to June 28, 1986; from September 13, 1986 to September 21, 1986; from May 28, 1987 to June 13, 1987; from June 16, 1988 to July 2, 1988; from June 16, 1989 to July 1, 1989; from June 1, 1990 to June 17, 1990; from July 8, 1990 to July 19, 1990; from July 6, 1991 to July 18, 1991; from May 1, 1992 to May 18, 1992; from January 16, 1993 to January 18, 1993; from September 11, 1993 to September 26, 1994;  from June 18, 1995 to July 1, 1995; from June 9, 1996 to June 22, 1996; from June 8, 1997 to June 22, 1997; from July 9, 2000 to July 33, 2000; from July 29, 2001 to August 7, 2001; from August 4, 2002 to August 17, 2002; from August 3, 2003 to August 17, 2003, and from October 14, 2003 to July 22, 2004.  

2.  The Veteran is found to have presented credible lay assertions that are sufficient to establish a continuity of symptomatology referable to a bilateral foot disorder since sustaining an injury during service.  

3.  The Veteran's currently demonstrated left knee disorder is shown as likely as not to have been aggravated by the service-connected right knee, leg and hamstring disability.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his disability manifested by a bilateral foot disorder was incurred in ACDUTRA.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304 (2011).  

2.  By extending the benefit of the doubt to the Veteran, his disability manifested by a left knee disorder is shown to be proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required.  



II.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the Veteran had a chronic disorder in service or during an applicable presumptive period, and that the Veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

In order to warrant service connection, the threshold requirement is competent evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In cases where a veteran cannot establish some of these elements, a veteran can instead establish continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is required to show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  

Only 'Veterans' are entitled to VA compensation under 38 U.S.C.A. §§ 1110 and 1131.  To establish status as a 'Veteran' based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  

Similarly, to achieve 'Veteran' status and be eligible for service connection for disability claimed during INACDUTRA, the record must establish that he was disabled from an injury (but not disease) incurred or aggravated during INACDUTRA.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training during which the individual concerned was disabled from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(21), (23), (24); see also 38 C.F.R. § 3.6, which defines active duty, active duty for training, and inactive duty for training.  

ACDUTRA includes full-time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  Only service department records can establish if and when a person was serving on active duty, ACDUTRA, or INACDUTRA.  See Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  

Claims based on a period of ACDUTRA, or for that matter, INACDUTRA, are never entitled to the presumption of service connection outlined in 38 C.F.R. § 3.307 and § 3.309 nor are they entitled to a presumption of soundness.  Smith v. Shinseki, 24 Vet. App. 40, 46-47 (2010).  For claims based on aggravation of a condition during a period of active duty for training, or for that matter, inactive duty for training, there must be evidence showing that the condition worsened beyond its natural progression during the period of training and that the worsening was caused by the training.  Id.  at 48.  

History provided by the veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  

It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable."  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in part and dissenting in part).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.  

A presumption is an assumption of fact resulting from a rule of law which requires such fact to be assumed from another fact or group of facts found or otherwise established in the action.  Black's Law Dictionary 1067 (5th ed. 1979).  Therefore, where the presumption of sound condition at entrance to service cannot be rebutted, the fact for which the presumption stands--that is, that the veteran was in sound condition at entry to service as to the disability for which he seeks service connection--must be assumed as a matter of law.  

Accordingly, where the government fails to rebut the presumption of soundness under section 1111, the veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner, 370 F.3d at 1094, 1096 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).  

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  

Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).  

Further, secondary service connection shall be awarded when a disability" is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  

Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).  

However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  

The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity as well as any increase in severity due to the natural progress of the disease from the current level.  38 C.F.R. § 3.310(b).  

As to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the claimed disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  


III.  Standard of Review

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Id.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.

The Board must consider the credibility and probative weight of competent lay statements.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  

In the first circumstance, identification of a medical condition, there is a two-step analysis, the first is competence and the second is credibility.  Robinson v. Shinseki, 2008-7096 (Fed. Cir. March 3, 2009) (not selected for publication); 312 Fed.Appx. 336, 2009 WL 524737 (C.A.Fed.).  

In the first step, competency of lay evidence, it must be determined whether the disability is capable of lay observation, if so, then lay evidence thereof is not a medical determination requiring medical evidence; rather, it can be established by competent lay evidence.  Jandreau, Id.; Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); see 38 C.F.R. § 3.159(a)(2).  If not, then competent medical evidence is required.  

If lay evidence is competent, then the second step is to assess credibility by weighing the pertinent lay evidence against the other evidence-including in-service records documenting in-service injury or disability, if any.  Robinson, Id.  

The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence, but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

Other factors are the lapse of time in recollecting events, prior conflicting statements, consistency with other statements and evidence, internal consistency, facial plausibility, bias, self-interest, the earliest time at which corroborating lay or medical evidence is first shown, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining that competency has to do with whether the evidence may be considered by the trier of fact); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

As to some of the factors that go into making credibility determinations both the Court and the Federal Circuit have provided guidance.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (stating that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that "[t]he credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character").  

Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  "While the lack of contemporaneous medical records may be a fact that the Board may consider and weigh against a veteran's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible."  Id.  at 1336.  

As to non-expert or lay opinions with regard to diagnoses or a relationship of a condition to service ("nexus"), whether such opinions are competent evidence depends on the question at issue and the particular facts of the case.  

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the Federal Circuit drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.  

Also of note is that the Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  


IV.  Analysis

As noted, the Veteran performed initial ACDUTRA from August 1980 to March 1981; and had other periods of ACDUTRA including from June 17, 1984 to June 30, 1984; from June 23, 1985 to July 6, 1985; from December 14, 1985 to December 15, 1985; from June 12, 1986 to June 28, 1986; from September 13, 1986 to September 21, 1986; from May 28, 1987 to June 13, 1987; from June 16, 1988 to July 2, 1988; from June 16, 1989 to July 1, 1989; from June 1, 1990 to June 17, 1990; from July 8, 1990 to July 19, 1990; from July 6, 1991 to July 18, 1991; from May 1, 1992 to May 18, 1992; from September 11, 1993 to September 26, 1993;  from June 18, 1995 to July 1, 1995; from June 9, 1996 to June 22, 1996; from August 18, 1996 to August 25, 1996; from June 8, 1997 to June 22, 1997; from July 9, 2000 to July 23, 2000; from July 29, 2001 to August 7, 2001; from August 4, 2002 to August 17, 2002; from August 3, 2003 to August 17, 2003, and from October 14, 2003 to July 22, 2004.  


A.  Bilateral Foot Disorder

An Individual Sick Slip, dated on June 20, 1994, addressed the Veteran's treatment for foot problems at Fort Jackson, South Carolina.  A Moncrief Army Community Hospital Profile Sheet, of the same date indicates that he was placed on restriction for 14 days due to a left foot injury.  A Screening Note of Acute Medical Care, of the same date, indicated no trauma within 72 hours, but a history of foot problems for 5 months, and surgery scheduled in August 1994.  

In April and May 1995, the Veteran was treated at a private medical facility for an injury to her left knee after falling six months earlier.  She reported having a history of surgery on her right foot and having had a cyst removed from her spine.  

A May 1995 private orthopedist prescription reflected a recommendation of no exercises with legs and no running.  

A service treatment record dated on June 21, 1996, showed that the Veteran was diagnosed with eruptions of feet that had been present for two weeks.  A Statement of Medical Examination and Duty Status, dated in July 1996 reflected details of accident or history of disease manifested by blisters and pustules on her legs and feet while at Fort Jackson for annual training in June 1996.  

In July 1996, the Veteran was treated for severe tinea pedis and onychomycosis.  

A July19, 2000 service treatment record showed that the Veteran was treated for injury to the right leg, ankle and foot and was placed on restricted duty with no running or jumping.  
  
In July 2000, a private orthopedist indicated that the Veteran gave a history of injury to the right leg, knee and foot after performing physical training exercises at Fort Hood.  She described symptoms of burning, numbness and aching.  

Another private treatment record showed complaints of swelling and muscle spasms of the right foot after performing training at Fort Jackson, South Carolina.  

A service radiologic examination report, dated in July 2000, showed that the Veteran was examined to rule out a stress injury versus gouty arthritis and that routine views of the right foot revealed no evidence of fracture, dislocation, arthritic or inflammatory change.  Prior surgery at the distal 5th metacarpal region with an opaque suture was noted, and slight deformity of a healed fracture or osteotomy of the distal metatarsal was recorded.  She was diagnosed with a normal right foot.  

A November 13, 2001 private operative report showed that the Veteran underwent surgery to treat a painful left foot, hallux abductovalgus of the left foot, and metatarsus primus varus of the left foot.  

A January 22, 2002 private operative report showed that the Veteran underwent surgery to treat a painful right foot, hallux abductovalgus of the right foot, and metatarsus primus varus of the right foot.  

A September 2003 QTC examination report noted complaints of a bilateral foot disorder.  The examiner observed that the Veteran had surgery on both feet to remove bunions.  She complained of having current symptoms of pain, weakness, stiffness, swelling and fatigue on standing and walking due to her bilateral foot disorder.  

On examination, the examiner did not find painful motion or edema, disturbed circulation, weakness or atrophy of the musculature, tenderness, pes planus, or any valgus.  A history of hallux valgus at one time with partial ankylosis of the left metatarsophalangeal joint with an inability to dorsiflex at the joint and plantar flexion limited to 10 degrees was noted.  The examiner noted there was no apparent discomfort to the area, and the right side was normal with a normal range of motion.  

The examiner also observed evidence of scarring of the dorsum of the 5th metatarsal, proximal to the metatarsophalangeal joint that was well healed, but no evidence of tenderness, swelling, redness, or any abnormality related to the previous surgery.  There was no evidence of hammertoe or metatarsalgia or limitation of function for standing or walking noted, and the pulses were 1+ in the dorsalis pedis and posterior tibial, bilaterally.  

The Veteran was diagnosed with status-post surgical removal for bilateral bunions, status-post surgical repair of the 5th metatarsal, bilaterally, and a bilateral hammertoe deformity.   

A service Functional Capacity Certificate, dated on May 3, 2004 showed that the Veteran complained of having knee and foot problems that prevented her from running or jogging two miles, from being on her feet continuously for 4 hours, from lifting and carrying 40 pounds for a distance of 100 feet, from walking 12 miles in combat boots, and from walking 12 miles with field gear and a 40 pound rucksack.  

The examining physician noted scars on examination, with full range of motion and no weakness.  The examining physician reviewed the Veteran's functional capacity certificate and did not concur with her self-assessment.  

An August 22, 2005 VA podiatry note showed complaints of a painful right heel of nine months duration and findings of plantar fasciitis of the right foot.  A November 7, 2006 VA podiatry note showed findings of resolved plantar fasciitis after the Veteran reported having no pain in her feet.  

At a QTC examination in September 2009, views of the feet were taken.  The report noted findings of post-operative and degenerative changes, hammer toe deformity, in the left and right foot. The examiner diagnosed the Veteran with status-post surgical removal for bilateral bunions and status-post surgical repair of the fifth metatarsal, bilaterally, type of disorder unknown.  

An additional diagnosis listed was that of bilateral hammertoe deformity, with subjective factors of pain in the feet, weakness, swelling and fatigue with objective factors of a slightly limited range of motion of the left first metatarsophalangeal joint, otherwise no other objective factors.  

Based on a careful review of the record, the Board finds the evidence to be in relative equipoise in showing that the current foot disability manifested by the residuals of bilateral hammertoe as likely as not is due to recurrent injuries to the feet sustained by the Veteran incident to her duties while participating in the Reserve.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

Accordingly, in resolving all reasonable doubt in favor of the Veteran, service connection is warranted.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


B.  Left Knee Disorder

The Board has a duty to liberally construe issues raised by a veteran on direct appeal.  See Robinson v. Shinseki, 557 F.3d 1355, 1362 (Fed. Cir. 2009); see also Comer v. Peake, 552 F.3d 1362, 1369 (Fed. Cir. 2009) (holding that "representation by an organizational aide is not equivalent to representation by a licensed attorney. Although aides from veterans' service organization provide invaluable assistance to claimants . . . they are 'not generally trained or licensed in the practice of law.' "(quoting Cook v. Brown, 68 F.3d 447, 451 (Fed. Cir. 1995))).  

The Board initially notes the Veteran is currently service-connected for a right knee, leg and hamstring disability for an injury sustained in service on July 18, 2000.  

An October 7, 1995 service treatment record showed findings of a left knee injury for which the Veteran was placed on restricted duty with no running.  An accompanying medical record from the orthopedics clinic noted that she had a history of torn cartilage of the left knee.  The physician recorded that she worked as a correctional officer in her civilian job that required a lot of walking.  Since April 1995, the Veteran had noted the gradual onset of pain in the left knee, with no recollection of any precipitation incident.  

The physician noted that most of her pain was peripatellar and caused problems with recurrent squatting, kneeling and stairs.  An MRI scan showed abnormal signal in posterior horn of lateral meniscus with no tear and otherwise normal results.  The Veteran was diagnosed with chondromalacia patellae and was placed on permanent profile for no running, jumping, climbing or squatting.  

A December 1995 service treatment record showed findings of chondromalacia patellae of the left knee, and that the Veteran was placed on a permanent profile of no running, jumping, squatting or climbing.  

A private operative report, dated on October 18, 1996, reflected that the Veteran underwent arthroscopy of the left knee with repair of the lateral meniscus due to internal derangement of the left knee with torn lateral meniscus.  The physician observed marked laxity of the knee, but no gross instability.  

A December 9, 1996 private treatment record showed a history of the Veteran injuring her left knee on a door step on December 7, 1986.  

A service treatment record, dated on March 7, 1999, showed findings of left knee pain, possible lateral meniscal tear.  The Veteran was placed on limited duty of no running, no push-ups, and no sit-ups.  A service treatment record of the same date noted findings of left knee swelling at the joint and limitation.  The practitioner observed a tender polyp of the lateral collateral ligament, with pain but without erythema.  The Veteran was diagnosed with a left lateral meniscal tear.  

A March 16, 1999 private treatment record showed complaints of problems with the left knee.  The physician noted that, 3 to 4 months earlier, the left knee was stiff just as it was before.  

A May 13 1999 private operative report revealed that the Veteran underwent a partial lateral arthroscopic meniscectomy and arthroscopic synovial plica resection of the left knee due to degenerative meniscal tears, lateral meniscus, left knee, and synovial plica, left knee.  

The physician observed the Veteran suffered from problems affecting the left knee which were consistent with intra-articular pathologies, and failed to improve with conservative treatments.  The physician indicated that the Veteran underwent an arthroscopic procedure several years earlier.  

A service treatment record, dated on October 2, 1999, reported a history of left knee pain with swelling, and being unable to perform sit-ups.  An MRI scan revealed degenerative joint disease with possible tear of the lateral meniscus.  The plan was to place the Veteran on a permanent profile for no running and no sit-ups.  

As noted, the service Functional Capacity Certificate, dated on May 3, 2004 showed that the Veteran complained of knee and foot problems that prevented her from running or jogging two miles, from being on her feet continuously for 4 hours, from lifting and carrying 40 pounds a distance of 100 feet, from walking 12 miles in combat boots, and from walking 12 miles with field gear and a 40 pound rucksack.  

The examining physician noted scars on examination, with a full range of motion and no weakness.  The examining physician reviewed the Veteran's functional capacity certificate and did not concur with her self-assessment.  The examining physician noted that knee and foot pain prevented exercising.  

A private treatment record, dated on September 8, 2004, noted findings of mild osteoarthritis of the left knee, quadriceps tendonitis, and patellar tendonitis.  

Significantly a May 2006 QTC examination report reported an opinion that it was more likely than not that the Veteran's left knee disorder for which she had surgery was related to her right leg service injury in that she had chronically shifted her weight from the painful right leg to the left leg causing wear and tear osteoarthritis to the left knee as well.  

A May 2007 VA podiatry note noted findings of a left knee with full extension and flexion with no drawer sign or patellar crepitus, but with pain at end range of motion and on medial/lateral movement.  

A June 2007 VA orthopedic surgery consultation noted complaints of left knee pain with occasional popping and feeling weak.  The Veteran was diagnosed with mild degenerative joint disease in the left knee.  

Based on a careful review of the record, the Board finds the evidence to be in relative equipoise in showing that the Veteran suffers from a left knee degenerative changes that as likely as not are due to the service-connected right lower extremity disability.  In this regard, the Board finds that the May 2006 QTC examiner's positive nexus opinion is supported by the evidence of record showing treatment for a worsening left knee manifestations in connection with her strenuous duties performing during ACDUTRA and other periods of service.  

Accordingly, in resolving all reasonable doubt in favor of the Veteran, service connection for a left knee disorder is warranted.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  



ORDER

Service connection for the residuals of bilateral hammertoe is granted.  

Service connection for left knee degenerative changes is granted.  



REMAND

Of preliminary importance, a review of the Virtual VA paperless claims processing system noted that a QTC invoice dated on May 6, 2011, indicated that a QTC examination appointment had occurred on September 4, 2003.  The system also contains copies of a QTC examination report, dated on May 17, 2006.  The system is otherwise negative for additional medical records.  

The Veteran essentially contends that her current heart disorder and asthma preexisted her first and only period of active duty service and were aggravated beyond the normal progression of both diseases due to service.  She also asserts that her hiatal hernia, pilondial cyst, residuals of a cholecystectomy, right shoulder disorder and hypertension are due to events that happened during her various periods of ACDUTRA and INACDUTRA, and that her acquired psychiatric disorder was aggravated beyond the normal progression by her service.  

A review of the record showed that additional development is necessary prior to a final adjudication of the merits of these claims.  

As noted, in August 2010, the Board remanded the Veteran's claims to verify her periods of ACDUTRA and INACDUTRA and to obtain copies of any outstanding service treatment records.  To comply with the August 2010 remand order, in a letter dated in August 2010, the RO sought to obtain service treatment records and verify dates of ACDUTRA from the 81 RRC TTHS, Account 1 (148050).  

A response from the 81 RRC TTHS, Account 1 (148050) indicated that records for the Veteran were not in their possession.  In October 2010, VA issued a memorandum containing a Formal Finding on the Unavailability of service treatment records and verification of ACDUTRA dates from the 81 RRC TTHS, Account 1 (148050).  In an October 2010 letter, the RO informed the Veteran of the unavailability of these records and requested that she submit any additional records in her possession.  

The statements from the Veteran's mother and sister, dated in November 2004, recorded observations that the Veteran underwent heart surgery at the age of 4 to correct a defective valve and that, while at basic training at Fort Jackson, South Carolina, on August 8, 1980 she was informed that she had asthma and a heart murmur.  The Veteran's mother also indicated that the Veteran was diagnosed with depression in 2000 and had to resign from service due to stress and depression.  

A February 1981 Report of Medical History shows physician findings that the Veteran underwent a heart operation at the age of 4 and 1/2, experienced chest pain after running, and suffered 4 asthma attacks since basic training.  Sick slips from Fort Jackson, dated from August 6, 2003 to August 8, 2003, show the Veteran was treated for "stomach/ side pain" and for gall stones, and was placed on restrictive duty.  

A February 15, 2003 memorandum shows the Veteran's PUHLES was lowered to a 2 for being unable to complete both push-ups and sit-ups during her physical training.  PULHES is the six categories into which a physical profile is divided.  The P stands for physical capacity or stamina; the U for upper extremities; the L for lower extremities; the H for hearing and ear; the E for eyes; and the S stands for psychiatric.  The number 1 indicates that an individual possesses a high level of medical fitness and, consequently is medically fit for any military assignment.  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  

A June 22, 2003 profile correction for the Veteran showed that she reported that in October 1999 a military physician recommended that she be given a permanent profile for no sit-ups.  

A May 3, 2004 service Report of Medical History shows the Veteran checked the box for swollen or painful joints, hypertension, asthma, nervous trouble of any sort, depression or excessive worry, evaluation and treatment for a mental condition and attempted suicide, .  

The report included notation of recurrent right shoulder pain, a history of hypertension, treatment for bipolar disorder, and cardiac surgery during childhood due to valvular disease.  

A Report of Medical Examination from the same date indicates findings of anterior right shoulder transverse scar, a history of asthma, blunted effect but with no evidence of depression or agitation, and bipolar disorder/depression.  

A May 28, 2004 Physical Profile showed findings of depression/bipolar disorder, and a history of asthma.  A Memorandum for Unit Commander/Command Surgeon from the same date shows findings that the Veteran was physically fit for retention under the Standards of Medical Fitness, but did not meet the criteria of the Cardiovascular Screening Program due to her LIPID Panel and blood sugar, and was referred to a medical provider outside of the military system for follow up.  No hypertension was noted, but it was indicated that the Veteran currently was being treated for depression/bipolar disorder, and a history of asthma.  

A July 15, 2004 Memorandum for the Commander of the 81st Regional Readiness Command (RRC), TTHS, 225 West Oxmoor Road, Birmingham, Alabama 35209-6383, indicated that the Veteran did not meet the retention requirements after a Non-duty Related Physical Evaluation Board Fitness Determination was performed, due to bipolar disorder/depression and knee/foot pain.  

This memorandum added that the Veteran underwent a Physical Evaluation Board determination solely for the purpose of fitness determination, but that she was not eligible for disability benefits for non-duty related impairments.  A July 22, 2004 memorandum of Notification of Medical Unfitness for Retention from the 81st RRC reveals the Veteran was medically disqualified for continued service in the US Army Reserve.  

A September 8, 2004 service record showed that the Veteran was authorized for transfer to the retired reserve for non-duty related medical reasons.   

VA and private treatment records confirm current treatment for moderate size reducible hiatal hernia with minimal distal esophageal reflux, a possible recurrent pilondial cyst, gallstones, gangrenous cholecystitis with cholelithiasis, chronic neck and shoulder pain, right rotator cuff tear with acromioclavicular arthritis, hypertension, atypical chest pain and asthma.  

Further, the clinical records showed that she had received treatment for bipolar disorder, dysthymic disorder, major depressive disorder and PTSD from 2000 to the present.  Notably, a private mental health treatment record dated on October 5, 2001, noted observations that the Veteran came in "pretty grim-faced" after serving in an Army Reserve unit that could be called up.  

The psychiatrist noted that this troubled the Veteran greatly, particularly in view of the fact that she could barely meet the demands of her current part-time reserve duty.  She reportedly was irritable, experienced sleep disturbance, and could not cope well with her situation.  The psychiatrist doubled her Zoloft prescription and continued an Amitriptyline prescription.  A June 2007 VA mental health note shows a current diagnosis of PTSD documented.  

The Board acknowledges that in September 2003 the Veteran underwent QTC examination for her claimed disorders; however the examiner failed to offer an opinion as to the etiology of the variously diagnosed disorders.  

In a February 2012 Written Brief Presentation, the Veteran's representative argued that the Veteran was entitled to VA examinations to determine the nature and etiology of her claimed disorders.  The Board agrees with the Veteran's representative that she should be afforded VA examinations to ascertain the nature and likely etiology of these claimed disorders.  

The United States Court of Appeals (Court) has held that the Board may not rely upon its own unsubstantiated medical opinion.  Allday v. Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

As such, without further clarification, the Board is without medical expertise to ascertain whether any current chronic fatigue syndrome or acquired psychiatric disabilities are related to service.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Therefore, as noted in its prior remand, the Board is of the opinion that the Veteran has met the criteria of 38 C.F.R. § 3.159 and VA examinations should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  38 C.F.R. §§ 3.326, 3.327, 3.655 (b) (2011).  

Also, in her VA Form 9, Appeal to Board of Veterans' Appeals, received in May 2006, the Veteran indicated that she currently is in receipt of Social Security Administration (SSA) disability benefits.  

The records may be relevant as evidence of a continuity of symptomatology or of a positive nexus opinion for the Veteran's claimed disorders and therefore must be sought in connection with the current appeal.  See Golz v. Shinseki, 530 F.3d 1317 (Fed. Cir. 2010).  

Finally, the Veteran noted various statements, including contact information, that she undergoes private treatment for her mental health disorder with a "Dr. F.," "Dr. C.," and "Dr. M."  She has listed treatment with a "Dr. P.M." and the "Military Physical, Tarbor Clinic PA" as well.  These records still appear to be outstanding and no attempt has been made to obtain them.  Therefore, 

Accordingly, these remaining matters are REMANDED to the RO for the following action:

1.  The RO should take all indicated action in order to provide the Veteran with notice of the requirements for substantiating a claim of service connection for PTSD.  

2.  The RO should then take appropriate steps to contact the Veteran in order to request that she provide sufficient information, and if necessary, authorization, to enable the RO to obtain copies of any outstanding records from all private practitioners, to specifically include "Dr. F.," "Dr. C.," "Dr. M," and "Dr. P.M.."  After securing the necessary authorizations for release of this information, the RO should attempt to obtain copies of all records from any identified treatment sources that are not already on file.  All records and/or responses received should be associated with the claims file.  

3.  The RO should also take all indicated action to obtain copies of any outstanding VA medical records since 2010.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

4.  The RO should then contact the Social Security Administration (SSA) in order to obtain copies of the Veteran's records, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.  

5.  Then, the RO should schedule the Veteran for a VA examination(s) to determine the nature and likely etiology of the claimed hiatal hernia.  

The claims folder should be made available to and reviewed by the examiner, along with the Veteran's contentions and any additional lay assertions.  All indicated studies should be performed, and all findings should be reported in detail.  

After examining Veteran and reviewing the entire record, the examiner should opine as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current disability due to hiatal hernia is due to an event or incident of any identified period of ACDUTRA.  

A complete rationale should be given for all opinions and conclusions, to include a discussion of the Veteran's contentions and any lay assertions.  If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.  

6.  The RO also should arrange for the Veteran to undergo a VA examination to ascertain the nature and likely etiology of the claimed pilondial cyst.  

The claims folder should be made available to and reviewed by the examiner, along with the Veteran's contentions and any additional lay assertions.  All indicated studies should be performed, and all findings should be reported in detail.  

After examining Veteran and reviewing the entire record, the examiner should opine as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current disability is related to a pilonidal cyst due to an event or incident of any period of ACDUTRA or INACDUTRA.  

A complete rationale should be given for all opinions and conclusions, to include a discussion of the Veteran's contentions and any lay assertions.  If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.  

7.  The RO should arrange for the Veteran to undergo a VA examination to ascertain the nature and likely etiology of the claimed residuals of the cholecystectomy.  

The claims folder should be made available to and reviewed by the examiner, along with the Veteran's contentions and any additional lay assertions.  All indicated studies should be performed, and all findings should be reported in detail.  

After examining Veteran and reviewing the entire record, the examiner should opine as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current residual disability of a cholecystectomy is due to an event or incident of any period of ACDUTRA.  

A complete rationale should be given for all opinions and conclusions, to include a discussion of the Veteran's contentions and any lay assertions.  If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.  

8.  The RO should arrange for the Veteran to undergo a VA examination to ascertain the nature and likely etiology of the claimed hypertension.  

The claims folder should be made available to and reviewed by the examiner, along with the Veteran's contentions and any additional lay assertions.  All indicated studies should be performed, and all findings should be reported in detail.  

After examining Veteran and reviewing the entire record, the examiner should opine as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current hypertension is due to an event or incident of any period of ACDUTRA.  

A complete rationale should be given for all opinions and conclusions, to include a discussion of the Veteran's contentions and any lay assertions.  If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.  

9.  The RO should arrange for the Veteran to undergo a VA examination to ascertain the nature and likely etiology of the claimed heart disorder.  

The claims folder should be made available to and reviewed by the examiner, along with the Veteran's contentions and any additional lay assertions.  All indicated studies should be performed, and all findings should be reported in detail.  

After examining Veteran and reviewing the entire record, the examiner should opine as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current heart disability is due to an event or incident of any period of ACDUTRA.  

The examiner should also opine whether any preexisting heart disorder at least as likely as not (i.e., probability of 50 percent or greater) underwent an increase in severity beyond the natural progression due to any period of ACUDTRA.  

A complete rationale should be given for all opinions and conclusions, to include a discussion of the Veteran's contentions and any lay assertions.  If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.  

10.  The RO should arrange for the Veteran to undergo a VA examination to ascertain the nature and likely etiology of the claimed asthma.  

The claims folder should be made available to and reviewed by the examiner, along with the Veteran's contentions and any additional lay assertions.  All indicated studies should be performed, and all findings should be reported in detail.  

After examining Veteran and reviewing the entire record, the examiner should opine as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current asthma disability is due to an event or incident of any period of ACDUTRA.  

The examiner should also opine whether any preexisting asthma at least as likely as not (i.e., probability of 50 percent or greater) underwent an increase in severity beyond the natural progression during any period of ACDUTRA.  

A complete rationale should be given for all opinions and conclusions, to include a discussion of the Veteran's contentions and any lay assertions.  If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.  



11.  The RO should arrange for the Veteran to undergo a VA examination to ascertain the nature and likely etiology of the claimed right shoulder disorder.  

The claims folder should be made available to and reviewed by the examiner, along with the Veteran's contentions and any additional lay assertions.  All indicated studies should be performed, and all findings should be reported in detail.  

After examining Veteran and reviewing the entire record, the examiner should opine as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current right shoulder disability is due to an injury or another event or incident of any period of ACDUTRA or an injury sustained during any period of INACDUTRA.  

The examiner should also opine whether any preexisting asthma at least as likely as not (i.e., probability of 50 percent or greater) underwent an increase in severity beyond the natural progression during any period of ACDUTRA.  

A complete rationale should be given for all opinions and conclusions, to include a discussion of the Veteran's contentions and any lay assertions.  If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.  


12.  Finally, the RO should afford the Veteran a VA examination to ascertain the nature and likely etiology of the claimed acquired psychiatric disorder to include a bipolar disorder, dysthymic disorder, major depressive disorder and PTSD.  

The claims folder should be made available to and reviewed by the examiner, along with the Veteran's contentions and any additional lay assertions.  All indicated studies should be performed, and all findings should be reported in detail.  

After examining the Veteran and reviewing the entire record, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any identified innocently acquired psychiatric disorder is due to any event or incident of any period of ACDUTRA.  

The examiner also should opine whether any preexisting psychiatric disorder underwent an increase in severity beyond natural progression during any period of ACDUTRA.  

A complete rationale should be given for all opinions and conclusions, to include a discussion of the Veteran's contentions and any lay assertions.  If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.  

13.  After completing all indicated development, the RO should readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


